DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, which reads upon claims 1, 8, 14-16, 23, and 24 in the reply filed on February 3, 2022 is acknowledged.
Claims 28, 35-36, 40, 47, and 53-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 3, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 14-16, and 23-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 8, 14-15, and 23-24 do not include all of the limitations of claim 1 which they depend. Claim is drawn to a method of preparing compound 3. The method of claims 8, 14-15, and 23-24 does not ultimately result in the preparation of compound 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuhendler et al. US 2016/0185805 A1 (Shuhendler) and Bigatti et al. US 2010/0035354 A1 (Bigatti) in combination.
Claim 1 is drawn to a method of preparing compound 3, comprising the steps of: (a) combining compound 1 and a chlorinating agent, thereby producing a first reaction mixture comprising compound 2,  wherein the chlorinating agent is gaseous HCl or HCl in dioxane; and (b) combining compound 2 with nicotinamide, thereby producing a second reaction mixture comprising compound 3.
Shuhendler is drawn to a small molecule tracer for positron emission tomography (PET) imaging of the enzyme activity of PARP-1 that is responsible for DNA-damage sensing and critically involved in radiation therapy and some chemotherapy response mechanisms (Abstract). These PARP-1 tracers are derivatives of nicotinamide adenine dinucleotide (NAD), which is the natural substrate for PARP-1. Shuhendler teaches the synthesis of instant compound 3. 

    PNG
    media_image1.png
    178
    584
    media_image1.png
    Greyscale

2; however, this deficiency would have been obvious in view of the teachings of Bigatti.
Bigatti teaches the synthesis of 5-azacytidine (Example 1). -D-ribofuranose tetracetate (e.g., instant compound 1) was suspended in toluene and acetyl chloride was added. The mixture was stirred at 20-25°C. and HCl gas was bubbled over about 8 h yielding a mixture comprising 2,3,5-tri-O-acetyl-D-ribofuranosyl chloride (e.g., instant compound 2). 2,3,5-tri-O-acetyl-D-ribofuranosyl chloride was then coupled to the nucleobase. 
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
In the instant case, the references may be combined to show obviousness because Shuhendler and Bigatti are each drawn to the synthesis of nucleic acids. They are from the same field of endeavor, and/or are reasonably pertinent to a method of preparing compound 3.
In the absence of unexpected results, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to substitute Br in compound LCD04 of Shuhendler with Cl with a reasonable expectation of success as they are both in the same art-recognized class of compounds (e.g., halogens) and one would have reasonably expected bromides and chlorides to have similar properties. In the instant case, all of the 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
All of the instant limitations are taught by the combination of Shuhendler and Bigatti. A person of ordinary skill in the art would have had a reason to combine the teachings of Shuhendler and Bigatti. A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Shuhendler and Bigatti. Thus, claim 1 would have been obvious based on the preponderance of the evidence.

Conclusion
Claims 1, 8, 14-16, 23-24, 28, 35-36, 40, 47, and 53-63 are pending. Claims 1, 8, 14-16, and 23-24 are rejected. Claims 28, 35-36, 40, 47, and 53-63 are withdrawn from  allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/